Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 1 of 58




WESTCHESTER MEDICAL CENTER
RESIDENT / FELLOW AGREEMENT,
   TERMS OF APPOINTMENT,
  POLICIES AND PROCEDURES




      2016-2017
                                                                   Page 1
              WESTCHESTER
           Case               COUNTY
                1:19-cv-08324-DLC    HEALTH
                                  Document   CARE
                                           1-11   CORPORATION
                                                Filed 09/06/19 Page 2 of 58

I, XXXX, accept appointment as a Resident/Fellow, Training Level XX in the Training Program
XX at the Westchester County Health Care Corporation (hereinafter the “WCHCC”),
commencing July 1, XXXX and ending June 30, XXXX at PGY Salary Level XX at an annual
rate of pay of $XXXX. This salary is subject to modification predicated on a new collective
bargaining agreement between the WCHCC and the Committee of Interns and Residents
(hereinafter the “CIR”). The appointment may be renewed by mutual agreement.

I understand that this contract is contingent upon receipt of all required documents, credentials,
valid employment authorization, and completion of all pre-employment and post-employment
requirements and the results of a satisfactory background check performed by Westchester
Medical Center. Also that amongst other things, the scope of my responsibilities as a member of
the house staff of WCHCC, work schedules and practices as well as wages and financial support,
leave policies (including vacation time and pay), professional liability insurance, other hospital
and health insurance benefits, professional, parental and sick leave benefits, availability of
housing, meals and laundry services, counseling, medical, psychological and other support
services, policies relating to sexual and other categories of harassment, my ability to engage in
professional activities outside of the educational program and grievance procedures are
addressed in the collective bargaining agreement (hereinafter “CIR Agreement”) between
WCHCC and CIR, the House Staff Benefits Plan, the Human Resources New Employee Manual,
the Westchester Medical Center Administrative Policy and Procedure Manual, and the
Westchester Medical Center Code of Conduct. I also acknowledge and understand that the
terms and conditions of my employment as contained in the CIR Agreement are subject to
modification predicated on a new collective bargaining agreement between the WCHCC and the
CIR.

Financial Support                    CIR Contract--Article III, Section 5         Attachment A

Sick Leave, Extended                 CIR Contract--Article IV, Section 2,         Attachment B
Sick Leave, Parental                 3,4,5,6,7,8
And Professional Leave               CIR Contract--Article IV, Section 1
Vacation Policies

Professional Liability               CIR Contract--Article XV, Section 1,2        Attachment C
Insurance

Hospital and health insurance        CIR Contract--Article VIII, Section 1,2,3,4 Attachment D
benefits for the Residents and
their families

Conditions under which living        CIR Contract--Article X, Section 1           Attachment E
quarters and laundry                 Articles XII & XIX
or their equivalents are to be       House Staff Manual
provided

Counseling, medical,                 Westchester Medical Center                    Attachment F
Psychological, Support services

Institutional policies               Westchester Medical Center
covering sexual and other            Human Resources Policy and Procedure(s) Attachment G
forms of harassment


                                                                                             Page 2
WestchesterCase
            County Health Care Corporation
                1:19-cv-08324-DLC                                     Page
                                       Document 1-11 Filed 09/06/19 Page   2 58
                                                                         3 of

Duration of appointment                    CIR Contract--Article V, Section 1-6      Attachment H
and process of reappointment
Moonlighting Policy                        Westchester Medical Center                Attachment I
                                           Administrative Policy and Procedure R-9
Grievance Procedures                       CIR Contract--Article XVI, Section 1-9    Attachment J
Remediation and Probation                  Westchester Medical Center
                                           Administrative Policy and Procedure(s)
Resident's responsibilities                Duty Hours Policy                          Attachment K
                                           Administrative Policy and Procedure(s) R-10
                                           Delineation of Privileges, per Department
                                           USMLE Step 3 Requirement
Physician Impairment                       Policy on Physician Impairment &          Attachment L
                                           Substance Abuse

Credentialing Requirements                 WMC – Credentialing Checklist             Attachment M

Post Offer Pre-Employment                  Westchester Medical Center                Attachment N
Requirements / Drug Testing                Human Resources Policy I-C-4,5
Access to information related to           ABMS Board Requirements                   Attachment O
Eligibility for specialty boards

Effect of leaves on satisfying             Westchester Medical Center                Attachment P
Program completion and
Board Eligibility
I have read and understand the attachments, A through P, and have been given the opportunity to
have any questions I may have satisfactorily addressed. I understand that the summaries
contained herein are not a substitute for the source documents.
I agree to comply faithfully with all applicable laws, rules and regulations of the Westchester
County Health Care Corporation, the Joint Commission on Accreditation of Healthcare
Organizations, New York State Health Department, and other affiliated hospitals of the New
York Medical College, the CIR agreement, the House Staff Benefits Plan, the Human Resources
New Employee Manual, the Westchester Medical Center Administrative Policy and Procedure
Manual, and the Westchester Medical Center Code of Conduct, and to strictly adhere to the
instructions and directions of my Director of Service.
Further, the WCHCC agrees to provide a suitable environment for medical education experience
and a training program that meets the standards of the Essentials of Accredited Residencies in
Graduate Medical Education: Institutional and Program Requirements, prepared by the
Accreditation Council for Graduate Medical Education of the American Medical Association.

Date______________                         ______________________________________
                                           «First_Name» «Last_Name»
Date______________                         ______________________________________
                                           President & CEO
Reviewed by:
Carol DeFilippis Administrative Director, Medical Education

                                                                                               Page 3
                  Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 4 of 58
S
                                                                  Attachment A- Financial Support


                                              TERMS AND CONDITIONS OF
                                          APPOINTMENT JULY 1, 2016 – JUNE 30,
Y SCALE                                                 2017
                                                  SALARY SCALE*



                                 Position             Annual Salary
                                 PGY 1                $56,279
                                 PGY 2                $61,277
                                 PGY 3                $66,953
                                 PGY 4                $69,000
                                 PGY 5                $71,178
                                 PGY 6                $73,105
                                 PGY 7                $76,588
                                 PGY 8                $78,418
                                 Chief Resident       $3350
                                 Differential

*Salary reflects the current salary scale in effect as determined by CIR Agreement

Determination of Pay Level
Pay level is in accordance with Article III of the Agreement between CIR and WMC as indicated below:

The appointment of a House Officer shall be based on his/her appropriate PGY Year, determined as follows:
        A House Staff Officer who has not completed one year of service in an ACGME/ADA/AOA
        Approved training program shall be placed at the PGY-1 Level;

         A House Staff Officer who has completed one or more years of service in an ACGME/ADA/AOA
         approved training program shall be placed at the PGY level which equals the number of years of
         service plus one. A House Staff Officer required to spend a pre-requisite year of service shall be
         classified on the basis of cumulative years of such service, provided, however, that in the event a
         House Staff Officer changes his/her specialty, he/she shall receive a maximum credit of two years
         for prior service in such other ACGME/ADA/AOA approved training program.

         When some or all of the prior service of a House Staff Officer has been in an non-
         ACGME/ADA/AOA approved training program, he/she shall, at minimum be classified at the PGY
         level appropriate to the years of service he/she has completed in an ACGME/ADA/AOA approved
         training program. Additional credit, if any, for non-ACGME/ADA/AOA approved training programs to
         be granted in establishing the appropriate PGY level for a house staff officer shall be determined by
         the house staff officer and his/her Chief at the time of appointment.

         A House Staff Officer who successfully completes his/her service for a year and is reappointed to
         serve for an additional year shall be advanced to the next higher PGY.




                                                                                                                 Page 4
            Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 5 of 58

Attachment B – Leave Policies
Westchester Health Care Corporation- Resident Agreement
ARTICLE IV

     LEAVE TIME

     Section 1.

     a. The vacation for all house staff officers shall be four weeks per July 1 through June 30
        annum.

     b. Requests by house staff to their department to schedule four (4) consecutive weeks vaca-
        tion or to divide vacation into shorter periods shall not be unreasonably denied by the
        department.

     c. Anything to the contrary herein notwithstanding, lesser vacation benefits may be provided
        where appropriate Specialty Boards require lesser vacation terms and pay for lost vacation
        shall be granted in the last year of service of the house staff officer

     d. If or when the Corporation makes vacation checks available prior to the vacations for other
        Corporation employees, it will also provide the same service to all house staff officers.
    Section 2.

    House staff officers shall accrue as of the commencement of their employment, and annually
    thereafter, twelve (12) days of paid sick leave. Unused sick leave may be accumulated and car-
    ried over to subsequent years.

    Section 3.

    a. Extended Sick Leave

       House staff officers who have completed at least two (2) years of training, and have
       exhausted their regular sick leave and other time credits may be granted, at the recommen-
       dation of the Director, two (2) weeks of extended sick leave at half-pay (Lifetime maximum).

    b. Medical disability due to pregnancy or childbirth shall be considered as sick leave. (See also
       Section 4 below.)




                                                                                       Page 5
        Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 6 of 58




 Section 4.

 House staff officers who are pregnant or who are temporarily and partially disabled shall, upon
 their request and with proper notification to their departments and documentation from their per-
 sonal physician, be assigned electives and rotations appropriate to their condition, including
 those where they may be more easily expendable. In addition, such house staff officers, upon
 their request, may be temporarily relieved of night call and exposure to particularly harmful dis-
 ease, radiation, and chemicals and be allowed to schedule personal medical visits when
 necessary. Such requested changes shall be in conformity with the rules of the house staff offi-
 cers' Specialty Board.

The Hospital may require such house staff officers to present documentation from their personal
physician that they are able to continue at or return to work. Pregnant and temporarily and par-
tially disabled house staff officers may continue to work as long as they perform their modified
duties in such a way as to meet satisfactory levels appropriate to their specialty board and
departmental requirements before they use their accrued paid and unpaid leave time.

Upon request, house staff officers shall be granted up to twelve (12) months leave of absence
without pay in addition to the accrued paid holidays, sick and vacation time for maternity, child-
care and disability.1 After a paid or unpaid leave, residents shall return                  to their programs
retaining the same status held at the beginning of the leave with any other accrued time as may
be allowed by their department or board. House staff officers shall be allowed to schedule time
for childbirth training classes for themselves or with their spouses as necessary. Adoption shall
be treated the same as birth for all appropriate leave time purposes.

Where a house staff officer is absent for an episode of illness for at least three days, including
at least one night of on-call, or is working daytimes but is temporarily relieved of night call as
above, the house staff officer shall not be required to make up the missed on-call. Coverage
shall be provided as per Article VI, Section 5.

Section 5.

Consistent with the Family and Medical Leave Act (FMLA), any available accumulated leave bal-
ance may be used for a family member's illness, or disability, including pregnancy or childbirth.


1 Short and long term disability payments as provided by the House Staff Benefit Plan under Article IX, may be
 used where appropriate after exhaustion of accumulated paid sick leave as per Article IV, Section 2 and 3.




                                                                                                 Page 6
       Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 7 of 58




 Section 6.

 A house staff officer shall be allowed to utilize accrued sick leave in the event of the death of a
 family member.

 Section 7.

 The Corporation will provide five (5) days of paid leave time to take national boards, specialty
 examinations and/or FLEX. Where such days have not been fully used in a house staff officer's
 terminal year of service, any remaining days may be used for the purpose of relocation to
 another position. Practices and procedures in excess of five (5) days shall be maintained.

 Section 8.

 Each house staff officer will be guaranteed twelve (12) days off for holidays during each full year
of employment.

The Corporation observes the following enumerated holidays:

New Year's Day                             Labor Day
Martin Luther King Jr.'s Birthday          Columbus Day
Election Day                               Veterans Day
Lincoln's Birthday                         Thanksgiving Day
Washington's Birthday                      Memorial Day
Christmas Day                              Independence Day

Where a house staff officer works any of these days or where the holiday falls during his/her
scheduled vacation period, the Corporation will attempt to schedule an alternate day off. A
department shall not unreasonably deny a request for the scheduled use of an alternate day off
for a religious holiday not enumerated above or for any other reason. Where the Corporation
cannot schedule any alternate day off, it will, no later than the second pay period following the
holiday worked, pay an additional day's pay in lieu of the time off at the rate of 1/10th of a bi-
weekly paycheck.

Section 9.

All duly elected CIR delegates, alternate delegates, executive board members, and nominees
shall be granted leave to attend the annual CIR convention.




                                                                                     Page 7
             Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 8 of 58

Attachment C- Professional Liability Insurance
Westchester Health Care Corporation
ARTICLE XV
     MALPRACTICE INDEMNIFICATION

     Section 1.

     The Corporation shall continue to fully indemnify each house staff officer against any judgment
     rendered personally against him/her for malpractice of medicine, surgery or dentistry while act-
     ing within the scope of his/her employment as a house staff officer at the Corporation Medical
     Center covered under the terms of this agreement.

     The defense and indemnification provided hereunder shall be pursuant to the terms and condi-
     tions of the Laws of Westchester County, Section 297.31, as from time to time may be amended.

     The Corporation shall give advance notice to the CIR in writing of any changes in malpractice
     coverage or procedures that would impact on house staff officers.

    Section 2.
    The foregoing is conditioned upon each of the following:

     In addition to the requirements set forth in the Laws of Westchester County, Section 297.31,
     house staff officers shall promptly forward to the Hospital Director of Risk Management all
     summonses or notices of whatsoever nature, pertaining to claims received or served upon them or
     each of them.

     House staff officers shall cooperate fully in aiding the Corporation to investigate, adjust, set- tle or
     defend each claim, action or proceeding.

     The defense of all claims, actions and proceedings within the purview of this Article shall be
     conducted by the Corporation. The Corporation shall designate and provide counsel to appear
     and defend such actions and proceedings on behalf of the house staff officers.

     No settlement shall be made without the approval of the Corporation in accordance with its regular
     procedures.

     In the event of any appeal from a judgment against a house staff officer, the Corporation will
     promptly satisfy the judgment or stay the execution thereof by filing the appropriate bonds or
     instruments so that execution shall not issue against the house staff officer.




                                                                                              Page 8
    Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 9 of 58




Attachment D – Hospital and Health Insurance Benefits for Residents
and Their Families
Westchester Health Corporation- Resident Agreement
ARTICLE VIII - HEALTH AND HOSPITAL BENEFITS

     Section 1.

     The health and hospital benefits currently available to house staff officers
     shall be as set forth in Appendix A, attached hereto.

     Section 2.

     The Corporation shall not diminish current health and             hospitalization
     insurance benefits and options available to house staff officers and their
     qualified dependents, except as otherwise herein expressly specified.

     Effective January   1,   1991 the Corporation will      provide     health and
     hospitalization benefits at the level of the "Empire Core Plus Medical and
     Psychiatric Enhancement" as provided to other Corporation employees.

    Section 3.

    In the event that the Corporation successfully negotiates a change in the
    level of health insur- ance coverage with the other unions of the Corporation,
    the parties agree to meet to negotiate this specific issue. The matter will be
    submitted to arbitration as outlined in this Agreement for determination of
    appropriateness of the change or resolution of dispute should the parties
    not reach a mutually acceptable solution.

    Section 4.

    The Corporation shall provide copies of the policies and explanatory
    booklets, if any, pertaining to such programs and options to the CIR as
    soon as the same are made available to the Corporation. The Corporation
    shall provide certificates of insurance and explanatory booklets to each
    house staff officer at the time he/she commences employment with the
    Corporation or at the time such insurance or coverage commences or
    changes.



                                                                                Page 9
Attachment D Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 10 of 58
                                                                         Revised:                      12/15/15




                                            Summary of Benefits*
                                             Interns and Residents
                                                 Effective 1/1/16

        *This document is intended to serve as an Executive Summary of the benefits available to CIR members
        of staff at the Westchester Medical Center (hereinafter referred to as “WMC”). In the event there is a
        discrepancy between this summary and any Plan Document, or policy and procedure of WMC, then the
        respective Plan Document, or policy and procedure of WMC shall prevail.


        HEALTHCARE DEPENDENT ELIGIBILITY VERFICATION:
        Coverage will be effective your date of hire. Westchester Medical Center verifies the eligibility
        of all dependents prior to enrollment in our health insurance plans. If you are enrolling
        dependents, you are required to confirm that your dependent(s) are eligible for coverage under
        the plan(s) by providing supporting documentation.

        The types of documentation you will be required to provide will include copies of documents
        such as marriage and birth certificates.

        Please note that dependents will not be enrolled in the plans until documentation is
        received by the Benefits Office. All required documentation must be received within 31 days
        of hire date (incomplete documentation will not be accepted). If the required documentation is
        received after 31 days, your dependent(s) coverage will not become effective until the earlier of
        1) the 1st of the third month following receipt of the required documentation or 2) the following
        January 1 provided you notify the Benefits Office during the annual Open Enrollment Period.

        MEDICAL & RX COVERAGE:
        Employee medical and prescription coverage is provided by the WMC self-insured plan administered
        by Aetna. The plan includes hospitalization, major medical, in-patient and out-patient, (retail and
        mail order) prescription drug coverage.

        DENTA VISION                              BENEFITS:
        All Interns and Residents have dental and vision coverage and disability insurance through the
        Committee of Interns and Residents (CIR). The office can be reached at (212)
        356-8180, or the CIR Website: http://www.housestaffunion.org/westchester-medical-center/.




                                                                                                    Page 10
       Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 11 of 58




FLEXIBLE SPENDING ACCOUNTS (Section 125 Plan):
Spending accounts allow you to set aside a portion of your income as pre-tax dollars to pay for
medical care, dependent care, transit and parking expenses.

Health Care & Dependent Care Flexible Spending Accounts (Section 125 Plan)
       Health Care provides reimbursement for medical, dental, vision, and prescription drug
       expenses not covered under any plan. The annual maximum contribution is $2,550.
       Dependent Care provides reimbursement for nursery school, day care, babysitting and
       summer day camp for children under 13 years of age and elder care so you and, if
       applicable, your spouse can work. The annual maximum contribution is $5,000; $2,500
       if married and filing separately.
       Enroll in the flex plan as a new employee, or sign up every year during open enrollment
       period.
       The flex plan year is January 1 to December 31. There is a 2 ½ month grace period
       through March 15 of the following year during which time you can incur expenses for the
       previous year. Any balances remaining after April 30 will be forfeited.
       Once you enroll, you can not change or terminate your election unless there is a life event
       change which is determined by Federal guidelines.



PARKING EXPENSE SPENDING ACCOUNT:
Up to $255 per month ($3,000 per calendar year) can be set aside as pre-tax dollars to pay for
parking incurred at or near WMC or to a location from which employees commute to work by
carpool, vanpool or mass transit. Ineligible parking expenses include bridge tolls, gasoline;
parking at employee’s residence or spouse’s and dependent’s parking expenses. If you
participate in this account, the monthly fee to park at WMC will be deducted pre-tax from your
payroll check. You will not need to submit claim forms for reimbursement.


TRANSIT EXPENSE SPENDING ACCOUNT:
Up to $255 per month ($3,060 per calendar year) can be set aside as pre-tax dollars to pay for
transit or vanpool expenses.


NEW YORK STATE RETIREMENT PLAN (Tier 6) OPTIONAL
Enrollment in the New York State Retirement Plan is optional for Interns and Residents.
      After ten (10) full years you are vested in the retirement plan.
      Eligible for retirement between age 55 and 63 with an increased reduction for early
      retirement.
      Tier 6 members as of April 1, 2013 contribute a percentage that is based on annual salary.
      Per NY State regulations, WMC contributes monies available once employee is vested.
      Eligible to borrow up to 75% of your contributions from the retirement system. You
      must have a balance of at least $1,334 and be enrolled for one year.



                                                2                                       Page 11
       Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 12 of 58




       Provides a life insurance benefit after one year of membership. See section below
       regarding NY State Retirement System Life Insurance.

Details on the plan can be located on the Web Site www.osc.state.ny.us/retire/members/index.


NEW YORK STATE DEFERRED COMPENSATION PLAN 457(b):
Allows you to save for retirement without having your savings subject to current Federal and
New York State income tax. Contributions are made via payroll deduction each pay period.
You have a choice of several investment options, including a fixed interest option, and a number
of mutual funds. During 2016, employees can contribute up to $18,000. If age 50 and over, you
may contribute an additional $6,000. (There is also a special catch-up provision for those who
are within 3 years of retirement). You may transfer funds from previous 401(k) or 403(b) plans.
A representative is available on most Mondays in the employee’s cafeteria (lower level) of the
main hospital during lunch hours.
Details on the plan can be located on the Web site: www.nysdcp.com.




NEW YORK STATE RETIREMENT PLAN LIFE INSURANCE:
After one year of service (and a member of the Retirement system) 1x your salary, after two
years 2X your salary, after 3 or more years 3X your salary. For 2016 the annual maximum salary
used in the calculation is $166,294; maximum benefit is $498,882. The first $50,000 is non-
taxable to the beneficiary.

EDUCATIONAL & GOVERMENTAL EMPLOYEES FEDERAL CREDIT UNION:
Members of the credit union can take advantage of low interest rates for loans, savings and
money market accounts, no check charges, direct deposit and payroll deductions options.
Information packets are available in the benefits office or outside the payroll office.

EMPLOYEE ASSISTANCE PROGRAM (EAP):
EAP, offered through Aetna Resources for Living, is available at no cost to all full-time and
part-time employees and their dependents, even if the employee has waived health insurance
coverage. By calling 800-955-6422, a confidential toll free number, you and your dependents
have access to a wide variety of services in areas such as wellness, relationship issues, substance
abuse, child and elder care, legal and financial counseling, identity theft and credit restoration.
This service is available 24 hours per day, 365 days per year. More information can be found on
their website www.resourcesforliving.com. User Id is Westchester Medical Center, password is
EAP.

DIRECT DEPOSIT:
WMC participates in Direct Deposit. The Direct Deposit form is available on our Intranet
(iCare). Complete the form and attach a voided check or bank letter and return directly to WMC
Payroll Services, 19 Bradhurst Ave., Suite 3150N, Hawthorne, NY 10532.


                                                3                                        Page 12
      Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 13 of 58




ADP iPay Statements enable WMC employees to view and manage much of their payroll
information online, including access to pay stub earnings statements and W-2 forms. Go to
WMC Intranet (iCare), Human Resources, Payroll, ADP iPayStatements to register or see iPay
Instructions.


PAID TIME OFF:
        Vacation:    Hired July 1 to June 30 – four (4) weeks
        Personal:    None
        Holidays:    12 days per year
        Sick:        12 days, 12 days annually thereafter


For additional information refer to iCare or e-mail Benefits Help via the Outlook Address
Book (or BenefitsHelp@WMCHealth.org if e-mailing externally).




                                              4                                    Page 13
        Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 14 of 58

ATTACHMENT E - Conditions under Which Living Quarters, and Laundry or Their
Equivalents Are to Be Provided
WESTCHESTER COUNTY HEALTH CARE CORPORATION
Resident Agreement (CIR Contract – Article X, Sections 1, 2; Article XII, Article XIX)

                                 HOUSING/RENTAL LISTINGS

New York Medical College, Student Housing Office, offers a listing of rentals in the area. They are
located in Sunshine Cottage, room 116, telephone number 914-594-4832 or Housing@nymc.edu

Additionally, rentals are often posted in various places in the Basic Science Building.



                                       LIVING QUARTERS

The Medical Center has limited living quarters on the campus. To ensure equitable distribution of
housing units amongst clinical services, a certain number of apartments are designated to these
services exclusively. Therefore, contact should be made with your department’s assigned housing
coordinator for any information pertaining to the availability of these units.

The Westchester Medical Center Housing Office is located in the Taylor Pavilion, room C-121. For
information or assistance on housing, excluding availability; call 493-7028, weekdays during the
hours of 9:00 a.m. to 3:00 p.m. Below are the rental costs projected for July 2015:


       Single (Studio)        $572.77 per month
       1 Bedroom              $747.62 per month
       2 Bedroom              $908.35 per month




                                           LAB COATS

All House Staff members are provided three (3) Lab Coats for use while they are employed at
Westchester Medical Center. The Lab Coats are the property of Westchester Medical Center
(WMC) and must be returned when the House Officer leaves the employment of WMC.

Lab Coats are distributed through the lab coat machine located in Macy Pavilion, 2nd floor. At the
beginning of the training, each house staff member is given an access code for the machine, which
will dispense one (1) coat at a time.

If the lab coats become stained or torn, the House Staff member should go to the machine, enter
their access code put the soiled lab coat in the machine and choose a new one.




                                                                                          Page 14
   Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 15 of 58




ATTACHMENT F – Counseling, Medical, Psychological and Other Support
Services

WESTCHESTER COUNTY HEALTH CARE CORPORATION
Resident Agreement




                     EMPLOYEE ASSISTANCE PROGRAM




The Employee Assistance Program, (EAP), offered through Aetna Resources
for Living, is available at no cost to all full-time and part-time employees and
their dependents, even if the employee has waived health insurance coverage.
By calling 800-955-6422, a confidential toll free number, you and your
dependants have access to a wide variety of services in areas such as
wellness, relationship issues, substance abuse, child and elder care, legal and
financial counseling, identity theft and credit restoration. This service is
available 24 hours per day, 365 days per year. More information can be found
on their wesbite, www.resourcesforliving.com. User ID is Westchester Medical
Center, password is EAP.

In addition to the Employee Assistance Program, access to evaluation,
counseling and treatment services outside WMC is available via the
WMC Department of Psychiatry (9 4-493- 0 ) and or the ME Office
(9 4-493-68 4). More information can be found the on the ME Site on
iCare.




                                                                             Page 15
      Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 16 of 58
ATTACHMENT G - Institutional Policies Covering Sexual and Other Forms of
Harassment
WESTCHESTER COUNTY HEALTH CARE CORPORATION
Resident Contract


                           WESTCHESTER MEDICAL CENTER
                                     HUMAN RESOURCES
                                   POLICY AND PROCEDURES


SECTION:                III-D-2

SUBJECT:                EMPLOYEE BEHAVIOR

                        Sexual Harassment

EFECTIVE DATE:          6/1/91

REVISION DATE:          11/00


PURPOSE AND POLICY:

Westchester County Health Care Corporation (“WCHCC”) is committed to fostering a work
environment free of sexual harassment and intimidation where every individual is treated with respect
and dignity. In fostering such a work environment, WCHCC wishes to maintain all of its job sites
free of inappropriate or unwelcome conduct of a sexual nature by and/or toward employees,
supervisors, patients, visitors, vendors, contractors, volunteers, temporary agency employees,
students, interns, physicians or any other persons. Therefore, WCHCC will not tolerate or condone
any form of sexual harassment or any other abusive conduct or treatment of a sexual nature either at
WCHCC or at outside WCHCC-sponsored events.

Definition of Harassment

Sexual harassment is a form of unlawful discrimination which violates WCHCC policy. In
accordance with the Equal Employment Opportunity Commission’s definition, sexual harassment is
defined under this policy as unwelcomed sexual advances, request for sexual favors, and other verbal
or physical conduct of a sexual nature when:

(1)     submission to such conduct is made either explicitly or implicitly a term or condition of an
        individual’s employment;

(2)     submission to or rejection of such conduct by an individual                    is   used   as
        the basis for an employment decision affecting such individual; or

(3)     such conduct has the purpose or effect of unreasonably interfering with an individual’s work
        performance or creating an intimidating, hostile or offensive working environment.

Harassment does not refer to behavior or occasional compliments of a socially acceptable nature. It
refers to unwelcome conduct that is offensive, especially where that conduct interferes with
effectiveness at work. Sexual harassment may take the form of a demand for sexual favors, but there
are other forms of harassment, including but not limited to, unwelcomed:




                                       III-D-2 Page: 1 of 3
                                                                                               Page 16
       Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 17 of 58

WESTCHESTER COUNTY HEALTH CARE CORPORATION                                        Attachment G
Resident Contract

    Verbal:     Sexual advances or propositions, repeated social invitations despite invitee’s
                expressed lack of interest, sexual innuendoes, suggestive comments, jokes of a sexual
                nature, sexually vulgar language, derogatory or sexually suggestive epithets, graphic,
                degrading or condescending comments about an individual’s appearance, dress or
                anatomy; and

    Non-Verbal:       Sexually suggestive objectives or pictures (including, for example, calendars,
                      cartoons, photographs, e-mails, screen-savers, posters or drawings), or obscene
                      gestures; this includes the use of Internet or e-mail to display, and/or transmit
                      any sexually explicit images, messages, slurs, epithets or anything that could be
                      construed as sexually harassing or disparaging to another; leering; and

    Physical:         Unwanted physical conduct such as touching, pinching, kissing, embracing or
                      blocking of normal movement.

Sexual harassment includes harassment between members of the opposite sex as well as between
members of the same sex.

Obligations under the Policy

Every manager/supervisor is responsible for creating and maintaining a work environment that is free
from sexual harassment and for taking immediate and appropriate action when necessary. It is the
obligation of every employee, volunteer, student, intern and physician who works at WCHCC to
understand this policy and refrain from engaging in any conduct that may constitute sexual
harassment.     All of these individuals are expected to demonstrate a strong commitment to
maintaining a workplace that is free of sexual harassment.

Who is the Policy Applicable To?

This policy applies to all employees, members of the medical staff, including but not limited to
interns and physicians, students, and volunteers. Appropriate disciplinary action up to and including
termination of employment or termination of the working or contractual relationship shall be taken
against any person found to have violated this policy.

PROCEDURE:

Notification: WCHCC encourages reporting of all perceived incidents of sexual
harassment, regardless of who the potential offender might be. Any employee, member of
the medical staff, student, volunteer or temporary agency employee who feels he or she has
been subject to or witness of any kind of sexual harassment described in this policy should
immediately notify his or her supervisor or the Director of Labor Relations in the Department
of Human Resources. The Supervisor then shall immediately notify the Assistant Director of
Human Resources of the complaint. In the event that the complaint involves the individual’s
supervisor, or the individual does not feel comfortable notifying his or her supervisor, he or
she should notify the person to whom the individual’s immediate supervisor reports (such as
the Department Head) or the Assistant Director of Human Resources.

Timeliness:      Prompt reporting of perceived incidents of sexual harassment is important to ensure
that corrective action may be taken in a timely manner. We urge every individual to act promptly.



                                       III-D-2 Page: 2 of 3
                                                                                                Page 17
        Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 18 of 58

WESTCHESTER COUNTY HEALTH CARE CORPORATION                                         Attachment G
Resident Contract

Investigation: All reports of alleged sexual harassment will be promptly reported to and investigated
by the Human Resources Department in a sensitive and discrete manner and will be kept confidential
to the extent consistent with the need to fairly investigate and resolve the complaint. An investigation
which will include interviews with the individual making the complaint, the accused individual, any
witnesses and any other relevant persons, will be conducted promptly. Any individual who fails to
cooperate in any such investigation may be subject to disciplinary action. The complainant and the
person alleged to have violated the sexual harassment policy will be informed of the results of the
investigation.

Disciplinary Action:      If the investigation reveals that this policy has been violated, prompt
disciplinary action designed to immediately stop the harassment and to prevent its recurrence, will be
taken, up to and including termination of the employment relationship or working relationship or
contractual relationship.

Harassment by Third Parties
WCHCC will not tolerate harassment of its employees, medical staff, students, volunteers or
temporary agency employees by visitors, patients, or outside vendors or contractors. In the event a
WCHCC employee, member of medical staff, student, volunteer or temporary employee is subjected
to harassment by a visitor, patient or outside vendor or contractor, the individual should immediately
report such harassment to his or her supervisor or to the Assistant Director of Human Resources. To
the extent of its authority, WCHCC will take all reasonable steps to ensure that such conduct is not
repeated.

Harassment of Third Parties
Any temporary agency employee, volunteer, outside vendor, contractor or member of the medical
staff, including but not limited to, physicians, interns and students, who work at WCHCC who
believes he or she has been subject to or witnessed any kind of sexual harassment described in this
policy should immediately notify the Assistant Director of Human Resources. To the extent of its
authority, WCHCC shall then take prompt, appropriate action in response to the complaint.

Non-Retaliation
There will be no adverse employment action taken against any individual for initiating, testifying,
assisting or participating in good faith in any manner of proceeding under this policy. However,
retaliation against complainants, witnesses or other parties is a serious violation of this policy and
should be reported immediately using the above procedures. Any person who is found to have
engaged in retaliation in violation of this policy is subject to disciplinary action up to and including
termination of employment relationship or working or contractual relationship. WCHCC shall take
all reasonable steps to prevent employees, members of medical staff, students, volunteers and
temporary agency employees from retaliation or discrimination for filing a sexual harassment
complaint or participating in a sexual harassment investigation. If, however, after investigating a
complaint of harassment, WCHCC determines that the complaint is false or that an individual has
knowingly provided false information regarding the complaint, disciplinary action may be taken
against the individual who filed the false complaint or gave false information.

Questions

Questions regarding this policy should be directed to the Director of Labor Relations in the
Department of Human Resources at 493-5072. (Any changes in the telephone number shall be
conspicuously posted.)




                                        III-D-2 Page: 3 of 3
                                                                                                  Page 18
   Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 19 of 58




ATTACHMENT H - Duration of Appointment and Process of Reappointment

WESTCHESTER COUNTY HEALTH CARE CORPORATION
Resident Contract - CIR Contract - Article V, Sections 1-6

Section 1.
Each house staff officer shall, prior to his/her employment receive a written
contract not inconsistent in any of the provisions herein, which shall set forth the
commitments to such house staff officer in the following areas: (a) maintenance
of electives, (b)rotational schedule, and (c) PGY level and salary level
appropriate to the PGY level.

Section 2.
The form of individual contact presently used by the Corporation shall be
furnished to the CIR and, if changed, a copy of any such change will be furnished
to the CIR prior to its use.

Section 3.
Each house staff officer shall be notified in writing at least seven and one-half
(7·1/2) months prior to the termination date of his/her individual contract whether
his/her contract will be renewed. Earlier notice, if possible, will be given to house
staff officers. Any house staff officer not so notified will automatically be renewed.

Section 4.
No individual waiver by a house staff officer of his/her rights or those of the CIR
under the collective bargaining agreement shall be effective unless consented to
in writing by the CIR.

Section 5.
The Corporation will notify each house staff officer affected
and the CIR:

a. Within thirty days of a decision to discontinue any training program for any
  reason.

b. Immediately upon receipt from the ACGME/ADA/AOA of any notification
regarding non-accreditation or probation or similar change in the professional
status of any training program.

Section 6.
The Corporation shall issue the appropriate certificates of satisfactory
completion-of each house staff officer's post graduate training program or part
thereof upon the house staff officer's completion of the final year of the officer's
training or part thereof at the Medical Center.




                                                                                 Page 19
    Case 1:19-cv-08324-DLC
Attachment                       Document 1-11 Filed 09/06/19 Page 20 of 58
           I – Moonlighting Policy
WESTCHESTER COUNTY HEALTH CARE CORPORATION
Resident Contract


           WESTCHESTER MEDICAL CENTER
                  ADMINISTRATIVE POLICY AND PROCEDURE(S)
                                            Manual
                                            Code: R-9 Page: 1 of 1
SUBJECT: RESIDENT PHYSICIANS’/FELLOWS’ WORKING HOURS
(MOONLIGHTING)
EFFECTIVE            REVISED/REVIEWED       SUPERCEDES:
DATE: November 1998  DATE:                  November 2001
                     Revised November 2005
                     Reviewed: July 2007
POLICY
Any resident physician (or fellow) who is either enrolled in a Westchester Medical Center
(WMC) program or on rotation to WMC from an affiliated program, who is working as a
physician beyond the scope of the authorized training program (moonlighting); must: 1)
obtain prior approval from their program director for such work; and 2) make notification of
such work hours to the proper authority as prescribed by WMC.
Any resident or fellow who moonlights must be in compliance with all components of New
York State Health Code, Part 405.4, as well as the ACGME duty hours regulations.
Specifically, any resident who is working an average of 80 hours per week over a four week
period within a residency training program is prohibited by the New York State Health Code,
Part 405.4 from working at any other job as a physician providing patient care services.
Permission to moonlight can be withdrawn by the program director at any time, based on
deficiencies in performance. No resident or fellow can be mandated to moonlight.
N.B. THERE IS NO MALPRACTICE INSURANCE COVERAGE FROM WESTCHESTER
MEDICAL CENTER FOR ANY MOONLIGHTING ACTIVITY.
PROCEDURE
Documentation of work hours must be provided to the Program Director and WMC’s House
Staff Division of the Department of Regulatory Affairs/Office of General Counsel by any
resident physician or fellow who is moonlighting. This applies to moonlighting at any health
care facility, including WMC. The documentation must include the number of hours the
resident is working (including moonlighting). At no time should resident physicians who are
working on a visa with a single place of employment listed be working at a site other than
that listed.
Failure to adhere to this policy and procedure will lead to disciplinary action, up to and
including termination.

                                    __________________________________
                                    Chairman, Graduate Medical Education Committee

                                    _____________________
                                    President, Medical Staff

                                    _______________________
                                    President and CEO

                                                                                   Page 20
   Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 21 of 58

Attachment J - Grievance Procedure
WESTCHESTER COUNTY HEALTH CARE CORPORATION
Resident Contract - CIR Contract - Article XVI, Sections 1-9

Section 1
The term "grievance" shall mean:

               a.      A dispute concerning the application or interpretation of the terms
                       of this collective bargaining agreement; or

               b.      A claimed violation, misinterpretation, or misapplication of the
                       rules, regulations, authorized existing policy or orders of the
                       Corporation or Corporation Medical Center, affecting the terms
                       conditions of house staff employment and/or training programs; or

               c.      A claimed regular or recurrent assignment of employees to duties
                       substantially different from those stated in their job specifications;
                       or

               d.      A question regarding the non-renewal of the appointment of a
                       house staff officer.

The provisions of this Article XVI shall not apply to a grievance under Article VI,
Sections 1 and 2.

Section 2

Step 1

The employee and/or CIR shall present the grievance in writing to the employee's
Division Director at the Corporation Medical Director or his/her designee no later than
ninety (90) days after the date on which the grievance arose. In grievances brought under
Section I (d), the grievance shall be presented no later than ninety (90) days after the date
on which written notice of non-renewal is received. The individual to whom the
grievance was presented shall take any steps necessary to a proper disposition of the
grievance and shall reply in writing by the end of the tenth (10th) work day following the
date of submission; except for grievances brought under Section 1 (d), where the reply
shall be in writing by the end of the fifth (5th) work day following the date of submission.

Section 2

Step II

               a.      An appeal from an unsatisfactory determination at Step I or from
                       Step 1 grievance brought under Section 1 (d), shall be presented in
                       writing to the Corporation Director of Labor Relations within ten
                       (10) working days of the receipt of the Step 1 determination. The
                       Corporation Director of Labor Relations or his/her designated
                       representative may meet with the employee and/or the CIR for
                       review of the grievance and shall, in any event, issue a
                       determination in writing by the end of the tenth (10th) work
                       day following the date on which the appeal was filed.          Page 21
   Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 22 of 58


               b.      An appeal from an unsatisfactory determination at Step II in
                       regard to a Grievance brought under Section 1 (d) shall be
                       presented in writing within fifteen (15) days of receipt of the Step
                       II determination to the House Staff Committee of the Medical
                       Board for evaluation and determination. The decision of the
                       House Staff Committee on such grievances may thereafter be
                       reviewed by the Medical Board. The decision of the Medical
                       Board in all such matters shall be final.

Step III

If the grievance is not resolved satisfactorily at Step II (a) within thirty (30) days of
receipt of the Step II (a) decision, the CIR may submit the dispute to final and binding
arbitration pursuant to the Voluntary Labor Arbitration Rules of the American
Arbitration Association. The Corporation shall have the right to appeal any grievance
determination under Section 1 of this Article, except for grievances brought under
Section 1 (d), directly to arbitration. Such appeal shall be filed within thirty (30) days of
the receipt of the determination being appealed. The American Arbitration Association
and the impartial arbitrator's costs and fees shall be borne equally by the CIR and the
Corporation. The determination of award of the arbitrator, or the arbitration panel
convened under Section 7 of this Article, shall be final and binding and shall not add
to, subtract from, or modify any provision of this contract, or rule, regulation, authorized
existing policy or order, as set forth in Section 1 (b) of the Article, existing at the time the
grievance arose.

Section 3

Any grievance of a general nature affecting a large group of employees and concerning a
claimed misinterpretation, inequitable application, violation or failure to comply with the
provisions of this agreement may be filed at the option of the CIR at Step II of the
grievance procedure, without resort to the previous step.

Section 4

If the Corporation exceeds any time limit prescribed at any step in the grievance
procedure, the grievant and/or the CIR may invoke the next step of the procedure; except,
however, that only the CIR may invoke impartial arbitration under Step III.

Section 5

The Corporation shall notify the CIR in writing of all grievances filed by employees, all
grievance hearings, and all determinations. The CIR and the employee shall be given
forty-eight (48) hours notice of all grievance hearings and shall have the right to have a
CIR representative participate at any grievance hearing.

Section 6
Each of the steps in the grievance procedure, as well as time limits prescribed at     each
step of this grievance procedure, may be waived by mutual agreement of the
parties.

                                                                                          Page 22
   Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 23 of 58


Section 7

At the request of both parties after the appointment of an arbitrator, or at the request of
one party and the arbitrator, there shall be constituted a tripartite arbitration panel,
consisting of the impartial arbitrator, a physician or dentist designated by the CIR and
physician or dentist designated by the Corporation. The arbitrator shall be the
chairperson and presiding member of the arbitration panel and shall be its only voting
member. The determination or award of the arbitration panel shall be final and binding
and shall not add to, subtract from, or modify any provision of this contract, or rule,
regulation, authorized existing policy or order, as set forth in Section I (b) of this Article,
existing at the time the grievance arose.

Section 8

The grievance and arbitration procedure contained in this agreement shall be the
exclusive remedy for the resolution of disputes defined as "grievances" herein, but shall
not be interpreted to preclude either party from enforcing the arbitrator's award     in
court.

Section 9

The Corporation shall arrange the schedules of house staff officers who are involved in
grievance proceedings so as to permit reasonable time off thereon.




                                                                                         Page 23
   Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 24 of 58


         WESTCHESTER MEDICAL CENTER
             DEPARTMENT OF CLINICAL AND ACADEMIC AFFAIRS
                    OFFICE OF MEDICAL EDUCATION

                                                                    Manual
                                                                    Code:            Page: 1 of 5

    SUBJECT: REMEDIATION AND PROBATION FOR HOUSE STAFF MEMBERS

EFFECTIVE                             REVIEWED                               REVISED
DATE: FEB 2008                        DATE:                                  DATE:

POLICY

It shall be the policy of Westchester Medical Center that a course of remediation and
probation should be implemented if, in the discretion of the Hospital’s President and
CEO, Program Director or Department Chair, a House Staff member’s performance is
below the expected academic level, or whenever the conduct, condition, professional or
otherwise, of the House Staff member is considered to be inconsistent with the Hospital's
standards of patient care, patient welfare or the objectives of the Hospital, if such conduct
or condition reflects adversely on the Hospital or the character or competence of such
House Staff member, or results in disruption of Hospital operations. It shall also be the
policy of the Medical Center to comply with all ACGME and JCAHO requirements
regarding process, including notice and, where appropriate, appeal of any such
remediation or probation.

PURPOSE

The Remediation/Probationary process described herein is not intended to be disciplinary
in nature, but instead designed to identify deficiencies to the House Staff member with
the expectation that such deficiencies will be addressed and corrected. Depending on the
circumstances involved, remediation and/or probation may also include a restriction or
suspension of clinical privileges, including on a summary basis, or the involuntary non-
renewal of a contract. Under such circumstances, this policy will be supplemented by the
procedures contained in the Collective Bargaining Agreement between Westchester
County Health Care Corporation and the Committee of Interns and Residents/SEIU.

SCOPE

Residents and fellows enrolled in ACGME or ADA accredited or non - accredited
graduate education training programs.
Program Directors
Program Coordinator




                                                                                       Page 24
   Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 25 of 58


         WESTCHESTER MEDICAL CENTER
             DEPARTMENT OF CLINICAL AND ACADEMIC AFFAIRS
                    OFFICE OF MEDICAL EDUCATION

                                                                   Manual
                                                                   Code:          Page: 2 of 5

DEFINITIONS

The following definitions are applicable to this policy:

Remediation: Process followed to correct educational deficiency (ies)

Probation: Process followed when Remediation has not corrected deficiency (ies) or
when warranted by circumstances.

House Staff: Residents and fellows enrolled in ACGME or ADA accredited or non -
accredited graduate education training programs.

Westchester County Health Care Corporation: All inpatient services, rehabilitation
medicine, skilled nursing services and ambulatory care services provided to patients at
University Hospital, Maria Fareri Children’s Hospital, Taylor Care Center, Behavioral
Health Center and the Department of Corrections.
.
Committee for Interns and Residents/SEIU: Union which represents Residents and
fellows enrolled in ACGME or ADA accredited or non - accredited graduate education
training programs at the Westchester County Health Care Corporation

POLICY AUTHEOR

Office of Medical Education

RELATED POLICIES

NONE

PROCEDURE

As described in more detail below, the time, course and content of the remedial and
probationary process must be prescribed in writing by the Program Director or
Department Chair and provided to the House Staff member at the commencement of the
process and forwarded to the Chair of the Graduate Medical Education (“GME”)
Committee.




                                                                                    Page 25
   Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 26 of 58


         WESTCHESTER MEDICAL CENTER
              DEPARTMENT OF CLINICAL AND ACADEMIC AFFAIRS
                           OFFICE OF MEDICAL EDUCATION
                                                                     Manual
                                                                     Code:           Page: 3 of 5
Remediation
        1.      Remediation should be considered once a deficiency is identified.
Remediation is not reportable to any federal or state agency or to the ACGME. It is the
intention of the Medical Center that remediation would not have to be disclosed by the
House Staff member or Program Director on any subsequent applications or other
requests for academic history. The Program Director, Department Director, of President
of the Hospital may skip remediation and take other steps consistent with this policy
and/or the Collective Bargaining Agreement should the circumstances warrant. Under
such circumstances, the Program Director, Department Director, and/or President are
urged to coordinate with the Vice President of Academic Affairs, the Chair of the
Hospital’s GME Committee, and the Office of Legal Affairs.
        2.      Remediation is to be employed as soon as possible after a deficiency is
identified. Prior to issuing a letter of remediation, however, the Program Director should
investigate and document the reasons for the deficiencies through, when appropriate,
chart review, discussions with attendings, peers, and/or nursing.
        3.      Once the reasons for the deficiencies are properly identified, the Program
Director shall issue to the House Staff member a letter advising the House Staff member
that he or she is being placed on remediation. The letter shall include: (i) notice that the
House Staff member is being placed on non-disciplinary remediation; (ii) the reasons for
the remediation; (iii) the expected duration of the remediation, including any interim
timelines in which performance will be reviewed during remediation; (iv) a plan of
correction for the House Staff member; and (v) the consequences should the House Staff
member fail to fully address the deficiencies noted, including the possibility of probation,
a requirement that rotations be repeated, delays n graduation, and/or termination from the
Program.
        4.      A copy of this letter shall be placed in the House Staff member’s file and
forwarded to the Chair of the Hospital’s GME Committee, the Hospital’s Chief Medical
Officer, and Vice President for Academic Affairs.

Probation

        1.       Probation is to be employed should there be no satisfactory improvement
by the House Staff member after receiving a letter of remediation, and/or when
circumstances warrant skipping the initial remedial phase. While probation is considered
by the Hospital to be non-disciplinary in nature and is therefore not reportable by the
hospital to any state or federal licensure agency, certain other entities and or
organizations, including the ACGME may require a House Staff member to disclose the
fact that he or she was placed on probation. Accordingly, in order to comply with notions
of “due process,” certain enhanced notice and appeal rights are applicable once a House
Staff member is placed on probation.




                                                                                      Page 26
   Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 27 of 58



         WESTCHESTER MEDICAL CENTER
             DEPARTMENT OF CLINICAL AND ACADEMIC AFFAIRS
                         OFFICE OF MEDICAL EDUCATION
                                                                     Manual
                                                                     Code:       Page: 4 of 5
       2.      Like remediation, prior to issuing a letter of probation, the Program
Director should investigate and document the reasons for the deficiencies through, when
appropriate, chart review, discussions with attendings, peers, and/or nursing.

        3.     Once the reasons for the deficiencies are properly identified, the Program
Director shall coordinate with the Office of Graduate Medical Education and the Office
of Legal Affairs to draft a letter to the House Staff member, advising the House Staff
member of that he or she is being placed on probation. The letter shall include: (i) notice
that the House Staff member is being placed on non-disciplinary probation; (ii) the
reasons for the probation; (iii) the expected duration of the probation (which may be
much more abbreviated than the remediation, including any interim timelines in which
performance will be reviewed during probation; (iv) a plan of correction for the House
Staff member; and (v) the consequences should the House Staff member fail to fully
address the deficiencies noted, including a requirement that rotations be repeated, delays
in graduation, and/or termination from the Program.

        4.     Once drafted, the Program Director shall ensure that a copy of the letter of
probation is mailed by certified mail to the House Staff member as soon as may be
practicable under the circumstances and will also schedule a meeting to discuss the terms
of probation with the House Staff member as soon as practical. At the same time, the
affected House Staff member shall be advised of his or her right to request that a
Graduate Medical Education Review Committee be formed to review the probation and
the reasons therefore. Such request must be made in writing to the Chair of the Graduate
Medical Education Committee within (5) days after the Graduate Staff member’s receipt
of the notice. Upon such request, the Chair of the Graduate Medical Education
Committee will appoint a Graduate Medical Education Review Committee to hear the
House Staff member’s request for a review of the probation.

       5.      A copy of this letter shall be placed in the House Staff member’s file and
forwarded to the Chair of the Hospital’s GME Committee, V.P. for Acad. Affairs & DIO.

Graduate Medical Education Review Committee
        1.     If requested, a Graduate Medical Education Review Committee (GMERC)
shall be appointed by the Chair of the Graduate Medical Education Committee to review
the probation imposed on a House Staff member. The GMERC shall consist of (i)
another Program Director, who shall Chair this Committee, (ii) an Attending physician
not a member of the Department to which the House Staff member is assigned, and (iii) a
member of the House Staff from another discipline. The failure of the House Staff
member who was placed on probation to appear shall be deemed a waiver of any right to
challenge the probation. A record of the Committee meeting shall be made by such
method as shall be determined by the Chair of the GMERC. The meeting shall not be
considered to be a formal hearing and therefore shall not be subject to any formal
rules of evidence or procedure.


                                                                                     Page 27
   Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 28 of 58


         WESTCHESTER MEDICAL CENTER
             DEPARTMENT OF CLINICAL AND ACADEMIC AFFAIRS
                    OFFICE OF MEDICAL EDUCATION

                                                                     Manual
                                                                     Code:          Page: 5 of 5

The introduction of any relevant information shall be determined by the Chair. In order
to reverse the decision to place the House Staff member on probation, the House Staff
member shall have the obligation to persuade the Committee that probation lacks any
factual basis or that is either arbitrary, unreasonable or not in compliance with applicable
law.

       2.      Within ten (10) days after the meeting, the GMERC shall submit a written
decision which may accept, reject or modify the terms of probation along with a
statement of the reasons therefore to the Chair of the GME Committee. The Chair of
GME will distribute copies of the GMERC’s decision to House Staff member, the
Department Chair, Vice President for Academic Affairs and DIO.

Appeal

        1.     Should the GMERC uphold the terms of probation, the House Staff
member may request an appeal of the matter before the Vice President of Academic
Affairs. The request must be in writing and made within five (5) days of the House Staff
member’s receipt of the decision of the GMERC. Upon receipt of the request for an
appeal, the Vice President of Academic Affairs will review the House Staff member’s
record, the basis of the probation, and the GMERC’s decision. The Vice President of
Academic Affairs may request and consider any additional information he or she deems
necessary. Upon completion of his or her review, the Vice President of Academic Affairs
will notify the Chairman of Hospital’s GME Committee, House Staff member, the
Program Director, the Department Chair and the DIO of his or her decision in writing.

        2.    The decision of the Vice President of Academic Affairs will be final and
binding upon all parties. Failure by the House Staff member to make a request for an
appeal within the time frame set forth in the above paragraph will be deemed to be a
waiver by the House Staff member of any further appeal of this matter, and the decision
of the GMERC shall be deemed conclusive and final.

Approved by:                          __________________________ __________
                                            Chief Medical Officer      Date

                                      __________________________ __________
                                            Vice President                Date
                                            Clinical and Academic Affairs

                                      __________________________ __________
                                            Chair                       Date
                                            WMC GME Committee



                                                                                      Page 28
Attachment      Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 29 of 58

                      WESTCHESTER MEDICAL CENTER
                            Policy & Procedure
                                                                    Manual Code:       GME-1
        SUBJECT: House Staff Supervision

        EFFECTIVE: August 2014                    REVIEWED:                         REVISED:


        POLICY

        It is the policy of Westchester Medical Center that Members of the House Staff (also referred to in this
        policy as "residents") are valuable members of the patient care team practicing medicine or dentistry
        under the supervision of a member of the Medical Staff and are typically in training programs accredited
        by the Accreditation Council for Graduate Medical Education, the Commission on Dental Accreditation,
        the American Osteopathic Association or an equivalent accrediting agency approved by the New York
        State Education Department.

        PURPOSE
        To implement policies and procedures to assure appropriate privileging and adequate supervision
        by the Medical Staff of house staff in the provision of patient care.

        SCOPE :
        Members of the House Staff (Residents and Fellows), Attending Physicians, Program Directors,
        Clinical Service Chiefs/Directors.

        DEFINITIONS

        i. Direct Supervision means the supervising physician is physically present with the resident and patient
        and can visualize and direct the care

        ii. Indirect Supervision with direct supervision immediately available means the supervising
        physician is physically within the hospital or other site of patient care, and is immediately available to
        provide Direct Supervision.

        iii. Indirect Supervision with direct supervision available means the supervising physician is not
        physically present within the hospital or other site of patient care, but is immediately available by means
        of telephonic and/or electronic modalities, and is available to provide Direct Supervision.

        iv. Oversight means the supervising physician is available to provide review of procedures/encounters
        with feedback provided after care is delivered.


        LEAD DEPARTMENT(S)
        Graduate Medical Education




                                                           1 of 5

                                                                                                            Page 29
         Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 30 of 58

               WESTCHESTER MEDICAL CENTER
                     Policy & Procedure
                                                            Manual Code:       GME-1
SUBJECT: House Staff Supervision

EFFECTIVE: August 2014                    REVIEWED:                         REVISED:



PROCEDURE

1. MEDICAL EXECUTIVE COMMITEE RESPONSIBILITIES:

The Medical Executive Committee, on behalf of the Medical Staff, shall:

i. review the credentials and experience of residents in relation to the care to be provided within the
training program prior to the delivery of patient care services;

ii. institute written policies and procedures governing medical practice by residents.


2. CLINICAL SERVICE CHIEF AND PROGRAM DIRECTOR RESPONSIBILITIES:

The Clinical Service Chief and Program Director, as directed by the Medical Executive Committee shall:

    i.   Develop a written, program-specific policy for supervision consistent with the institutional policy
            and respective specialty/subspecialty specific Program Requirements;

    ii. Program-specific policies shall reflect the circumstances and events in which residents must
           communicate with appropriate supervising faculty members; at minimum this must include
           the following;
           a. New patient admission to the Hospital.
           b. Transfer of the patient to the ICU;
           c. Need for new intubation, or if an unplanned extubation occurs and re-intubation is not
               immediately performed;
           d. Patient demise, cardiac arrest or other significant changes in hemodynamic status.
           e. Development of major wound complications;
           f. Adverse events requiring a change in the patient’s level of care;
           g. Any significant problem that will require a procedure or operation.
           h. Critical test results as defined by the department/program which require urgent clinical
               intervention;
           i. Patient elopement or other unplanned discharge.

    iii. develop and implement a written delineation of privileges for each resident level of the program
            using the aforementioned supervision definitions ;

    iv. evaluate and monitor patient care services provided by residents;

    v.   identify appropriate supervisors; and


                                                   2 of 5

                                                                                                   Page 30
        Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 31 of 58

               WESTCHESTER MEDICAL CENTER
                     Policy & Procedure
                                                            Manual Code:      GME-1
SUBJECT: House Staff Supervision

EFFECTIVE: August 2014                    REVIEWED:                        REVISED:


    vi. report incidents when a resident or supervisor acts outside the scope of privileges granted and
            take action as defined in the Medical Staff By-Laws.


4. COMMON SUPERVISION REQUIREMENTS

a. Chain of responsibility and engagement:

All programs are expected to establish a specific chain of responsibility and engagement (“chain of
command”) for patient care decisions. Individual programs should define specific issues or conditions that
warrant discussion with a supervisor. Supervisors should make an effort to reach out to residents on
patient care rather than solely waiting for a resident to initiate a concern.

All residents should consult with the attending physician regarding the assessment and treatment of a
patient's illness. Treatment plans should be determined in accordance with the attending physician's
recommendations.

PGY-1 residents must be supervised either directly or indirectly with direct supervision immediately
available.

b. Onsite supervision

At times, someone other than the attending physician may provide onsite supervision of routine hospital
care and procedures. The attending retains the overall obligation of supervision and must always be
immediately available by telephone and readily available to come to the Hospital. House staff members
who are in their final year of residency training or who have completed at least three years of training in
their program may provide such onsite supervision.

c. Documentation

Supervision must be documented in the patient's medical record on a regular basis.


d. Schedules

Supervision must be clear from resident and attending schedules. Each department will have these
available at all times and will provide them as required.




                                                   3 of 5

                                                                                                   Page 31
        Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 32 of 58

              WESTCHESTER MEDICAL CENTER
                    Policy & Procedure
                                                            Manual Code:      GME-1
SUBJECT: House Staff Supervision

EFFECTIVE: August 2014                    REVIEWED:                        REVISED:


e. Accrediting organization requirements

Each training program may have additional supervision standards as dictated by the accrediting
organization which may be more restrictive than those outlined in this document. If so, the more
restrictive standards will apply.

5. SUPERVISION IN SPECIFIC SETTINGS

The following will apply in specific settings. When more restrictive supervision requirements are
established by other Hospital policies or procedures, the more restrictive supervision requirements will
apply.

a. Surgery, Endoscopy, Interventional, and other invasive procedures

Attending physicians must directly supervise the critical portions of surgical, endoscopic, interventional,
and other invasive procedures requiring general anesthesia or an operating room setting. If credentialed to
do so, a resident may perform non-critical portions of the procedure under “Indirect Supervision with
direct supervision immediately available” as defined above. The attending physician must document
preoperative examination and assessment, supervision during critical portions of procedures, and
postoperative daily examination and assessment.

b. Inpatient supervision

All inpatients must have a daily note from the attending of record, or the qualified covering
attending, within 24 hours of admission or transfer, and for every hospital day thereafter. The note
must document appropriate oversight and supervision of the house staff.

c. Emergency Department

The Emergency Department will have a supervising attending physician present in the Pediatric and
the Adult Emergency Rooms at all times.

d. Obstetrics
An appropriately credentialed attending physician must directly supervise deliveries.

e. Outpatient/Ambulatory Clinics
An attending physician must provide either direct supervision or indirect supervision with direct
supervision immediately available of all patient care and be available in the clinic for consultation and
direct supervision as necessary.

f. Off site Rotations, including private physicians’ offices

                                                   4 of 5

                                                                                                   Page 32
       Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 33 of 58

              WESTCHESTER MEDICAL CENTER
                    Policy & Procedure
                                                          Manual Code:      GME-1
SUBJECT: House Staff Supervision

EFFECTIVE: August 2014                  REVIEWED:                        REVISED:


Supervision of off site resident care must be defined in writing by each program. When residents are
assigned to physicians' offices, they are under the supervision of that attending physician.

REFERENCES
NYS DOH Section 405.4 – Medical Staff
ACGME Requirements
CODA Requirements

APPROVALS
Graduate Medical Education Committee – 8/21/2014
Medical Executive Committee – 8/25/2014




                                _____________________________________________
                                Fredrick Z. Bierman, MD
                                Director, Graduate Medical Education


                                _____________________________________________
                                Renee Garrick, MD, Executive Medical Director



                                _____________________________________________
                                Allen J. Dozor, MD, President, Medical Staff




                                                 5 of 5

                                                                                               Page 33
   Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 34 of 58

         WESTCHESTER MEDICAL CENTER
                ADMINISTRATIVE POLICY AND PROCEDURE(S)

                                                                Manual
                                                                Code: R-10 Page: 1 of 6
SUBJECT:
           RESIDENT PHYSICIANS’/FELLOWS’ WORKING HOURS, LIMITATION OF

REVIEWED: November 2001
EFFECTIVE                         REVIEWED                        REVISED
DATE: November 1998               DATE                            DATE: Sept 2008
                                                                        April 2013

POLICY

It is the policy of Westchester Medical Center to provide an excellent education
and a safe educational environment for residents, while at the same time ensuring
excellent and safe patient care.

PURPOSE:

To ensure resident well being and patient safety, WMC policy states that duty hour
schedules of resident physicians (including specialty residents, a.k.a. fellows) in
training must comply with the duty hour limits set by both New York State law and
the ACGME (see attached).

SCOPE

Residents and fellows enrolled in ACGME or ADA accredited or non - accredited
graduate medical education training programs.

Program Directors

Program Coordinators

DEFINITIONS

DUTY HOURS: All clinical and academic activities related to the residency
program, i.e., patient care (both inpatient and outpatient), administrative duties
related to patient care, the provision for transfer of patient care, time spent in-
house during call activities, and scheduled academic activities such as
conferences. Duty hours do not include reading and preparation time spent away
from the duty site.

POLICY AUTHOR

Office of Graduate Medical Education




                                                                             Page 34
     Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 35 of 58




            WESTCHESTER MEDICAL CENTER
                ADMINISTRATIVE POLICY AND PROCEDURE(S)

                                                                Manual
                                                                Code: R-10    Page: 2 of 6

RELATED POLICIES

R-9 Resident / Fellows Working Hours (Moonlighting)

PROCEDURE

A.

       1.    The scheduled work week must average no more than 80 hours per
             week over a four week period.

       2.    A resident must not be assigned patient care responsibilities for more
             than 24 consecutive hours. Residents may remain on duty for up to 3
             additional hours to participate in transferring care of patients and
             didactic activity. PGY 1 residents may not work more than 16
             consecutive hours.

       3.    In-House call must occur no more frequently than every third night.

       4.    A resident shall have at least one 24 hour period of off-duty time each
             week. This period must be free of all clinical and educational
             responsibilities including both in-house and pager call.

       5.    Scheduled on-duty assignments shall be separated by at least 10
             non-working hours.

       6.    It is the responsibility of the respective Residency Program
             Director(s) to insure that resident duty hours are in compliance with
             all governing authorities. Appropriate reviews and monitors should
             be implemented to insure compliance.

B.    In situations where the NYSDOH Code 405 regulations and the ACGME
      requirements differ, the policy that is more restrictive of duty hours shall be
      enforced.




                                                                               Page 35
     Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 36 of 58




         WESTCHESTER MEDICAL CENTER
                 ADMINISTRATIVE POLICY AND PROCEDURE(S)

                                                                  Manual
                                                                  Code: R-10    Page: 3 of 6

C.    In those programs where night calls are infrequent and rest is “adequate”
      the Program Director has additional flexibility in setting the schedules. That
      is #1 and #2 above need not be rigidly enforced. This flexibility does not
      apply to the following training programs:

              Anesthesiology
              Family Practice
              Medicine
              Surgery
              OB/GYN
              Pediatrics
              Other programs with a high volume of acutely ill patients

"On call" duty in the hospital during the night shift hours by PGY 2 and above
trainees in surgery shall not be included in the twenty-four limit contained in A.4 if:

       (1) the hospital can document that during such night shifts postgraduate
       trainees are generally resting and that interruptions for patient care are
       infrequent and limited to patients for whom the postgraduate trainee has
       continued responsibility.

      (2) such duty is scheduled for each resident no more often than every third
      night;

      (3) a continuous assignment that includes night shift "on call" duty is
      followed by a non-working period of no less than sixteen hours; and

      (4) policies and procedures are developed and implemented to immediately
      relieve a postgraduate trainee from a continuing assignment when fatigue
      due to an unusually active "on call" period is observed.

D.    Moonlighting hours (as addressed in WMC Administrative Policy &
      Procedure      R-9,     Resident      Physicians’/Fellows’ Working Hours
      (Moonlighting), (copy attached), must be added to training program work
      hours to arrive at a resident’s total duty hours.




                                                                                 Page 36
     Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 37 of 58

         WESTCHESTER MEDICAL CENTER
                ADMINISTRATIVE POLICY AND PROCEDURE(S)

                                                               Manual
                                                               Code: R-10    Page: 4 of 6

E.    Each program must have written policies and procedures consistent with the
      WMC’s policy on duty hours. These policies must be distributed to all
      residents in addition to all WMC Policies and Procedures by the respective
      Program Director(s) upon a resident/fellow’s initial orientation to the
      Program and whenever policies/procedures are revised. Residents/Fellows
      should be made to sign for these policies indicating receipt and
      understanding. A copy of the signed policy receipt should be maintained by
      the respective Program Director and a copy must be sent to the WMC Office
      of Graduate Medical Education.

F.    Residents will accurately log their duty hours on a daily basis using WMC’s
      web based Residency Management Suite (New Innovations)

G.    Resident duty hours must be monitored by individual programs and the
      WMC Office of Corporate Compliance, in conjunction with the WMC Office
      of Graduate Medical Education, with a frequency in compliance with
      corporation policy. It is expected that all individual Program Directors will
      cooperate with the WMC Office of Corporate Compliance and the WMC
      Office of Graduate Medical Education in these monitoring activities and any
      follow-up that is required based on the results of the monitoring.

H.    Attendings and residents must be educated to recognize the signs of
      fatigue. Written policies and procedures shall be implemented by each
      Program Director whereby a resident may be immediately relieved from on-
      call duty if he/she is fatigued. A copy of all policies must be maintained on
      file in the WMC and NYMC GME Offices and the WMC Office of Corporate
      Compliance.

I.    All efforts should be made to ensure that residents are not required to
      perform duties regularly performed by ancillary services. If residents are
      performing duties that may result in non-compliance of Part 405
      requirements, the Program Director should be notified immediately by the
      resident.

J.    Each program is responsible for the construction of on-call schedules which
      are in compliance with duty hour regulations. These schedules must be
      submitted to the Office of Graduate Medical Education 20th of every month.
      Program Directors are required to submit any changes to the schedule
      immediately.

K.    All residents are instructed regarding the institution’s and their specific
      department’s duty hour policies and monitoring practices at both general
      and program-specific orientation sessions.


                                                                             Page 37
     Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 38 of 58



           WESTCHESTER MEDICAL CENTER
                ADMINISTRATIVE POLICY AND PROCEDURE(S)

                                                                 Manual
                                                                 Code: R-10    Page: 5 of 6

L.    Each program is responsible for monitoring residents for compliance with
      the duty hour policy. Program directors, program coordinators and chief
      residents, where applicable, will monitor duty hours on a daily basis.

M.    The Office Graduate Medical Education will conduct audits of the duty hours
      of trainees monthly. Any trainee found out of compliance will be reported to
      the Program Director with a cc to the Director of Graduate Medical
      Education. Program Directors are informed that they must address the
      issue immediately.

N.    The results of the monthly audits are reviewed and discussed at the
      Westchester Medical Center Graduate Medical Education Committee
      (GMEC) on a quarterly basis. This report will also be furnished to the
      following:

       -   WMC Executive Committee / Clinical Departmental
           Directors/Chairpersons
       -   Corporate Compliance Committee
       -   Dean’s Office of New York Medical College


O.    NYSDOH has informed all Teaching Hospitals within NYS that unannounced
      visits by IPRO will occur on at least a tri-annual basis for all training
      institutions. When IPRO visits, all programs must furnish any requested
      schedules or other documentation and residents must be furnished with the
      opportunity to be interviewed by IPRO site visitors. Residents must supply
      accurate duty hour information to the IPRO visitors. The IPRO Duty Hour
      visits are coordinated by the Office of Graduate Medical Education.

P.    When a resident desires to report a possible violation of the duty hour policy,
      it should first be discussed with the program director. If that is uncomfortable
      for the resident or there is an insufficient response, a violation should be
      reported to the Office of the Director of Graduate Medical Education or the
      Office of Corporate Compliance or Labor Relations.

Q.    When a program is found to be in violation of NYSDOH regulations or
      ACGME requirements, a corrective action plan must be formulated by the
      program and presented to the WMC Graduate Medical Education
      Committee.




                                                                                Page 38
     Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 39 of 58


         WESTCHESTER MEDICAL CENTER
                ADMINISTRATIVE POLICY AND PROCEDURE(S)

                                                              Manual
                                                              Code: R-10    Page: 6 of 6

R.    WMC will fully support the NYS IPRO, ACGME, NYMC GME office and
      internal work hour monitoring programs. Violations of work hour policy found
      via any monitoring will be discussed at the WMC GMEC. Corrective action
      plans in response to any violations will be reviewed at the GMEC as well.
      Work hour violations will be reported to the WMC Medical Board on a
      quarterly basis.



                                 _SIGNATURE ON FILE___________________
                                 Chairman, Graduate Medical Education
                                 Committee

                                 _SIGNATURE ON FILE___________________
                                 President, Medical Staff

                                 _SIGNATURE ON FILE___________________
                                 Executive Medical Director




                                                                            Page 39
    Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 40 of 58


           WESTCHESTER MEDICAL CENTER
              DEPARTMENT OF CLINICAL AND ACADEMIC AFFAIRS
                     OFFICE OF MEDICAL EDUCATION

                                                            Manual Code:
                                                            Page:   1 of 2

SUBJECT: ADVANCEMENT IN TRAINING LEVEL; USMLE OR COMLEX STEP 3
REQUIREMENT

EFFECTIVE                      REVIEWED                     REVISED
DATE:                          DATE:                        DATE:

POLICY

It is the policy of the Westchester Medical Center (WMC) that every WMC-based
categorical residency training program at WMC require trainees to pass Step 3 of the
USMLE or COMLEX examination sequence prior to the end of their second year of
training. Every WMC residency program must have a policy that stipulates a deadline
by which its residents must take and/or pass the USMLE or COMLEX step 3 exam
and that policy must be consistent with WMC and New York Medical College (NYMC)
policy. Residents must fulfill this requirement in order to be considered in good
academic standing and as an essential element of completing a residency program.

PURPOSE

To ensure that 1) residents are adequately prepared for certification by the American
Board of Medical Specialties and 2) Step 3 has been passed prior to the start of the
third year of training, so that residents can focus on studying for specialty board
certification.

SCOPE
WMC Categorical Residency Training Program Directors and Coordinators
WMC Categorical Residents in Residency Training Programs

DEFINITIONS

The following definitions are applicable to this policy:

WMC Residency Training Programs: Anesthesiology, Internal Medicine,
Neurology, Neurosurgery, Ob/Gyn, Ophthalmology, Orthopedic Surgery, Pathology,
Pediatrics, Psychiatry, Radiology, General Surgery, Urology

POLICY AUTHOR

Office of Medical Education

RELATED POLICIES

None
                                                                             Page 40
   Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 41 of 58




          WESTCHESTER MEDICAL CENTER
              DEPARTMENT OF CLINICAL AND ACADEMIC AFFAIRS
                     OFFICE OF MEDICAL EDUCATION

                                                              Manual Code:
                                                              Page:   2 of 2

SUBJECT: ADVANCEMENT IN TRAINING LEVEL; USMLE OR COMLEX STEP 3
REQUIREMENT

EFFECTIVE                     REVIEWED                        REVIEWED
DATE:                         DATE:                           DATE:


PROCEDURE

Each residency program shall develop a policy that specifies the dates by which
categorical residents must take and/or pass the USMLE or COMLEX Step 3
examination. The program may require that it be passed at any time, but not later the
end of their second year of residency training in order to be promoted to the third
year of training.

WMC Program Directors shall inform residents and applicants to the program of their
policy at the time of interview and reinforce the information regularly.

WMC Program Coordinators shall track the USMLE or COMLEX status of each
resident and in conjunction with the Program Director, enforce compliance with
policy. The Department of Clinical and Academic Affairs – Office of Medical
Education shall review the USMLE or COMLEX status of all residents with Program
Coordinators on at least a semi-annual basis.

Residents will schedule USMLE Step 3 examinations or COMLEX Step 3 in order to
comply with policy. Residents who have not passed USMLE Step 3 or COMLEX Step
3 by seven and one-half (71/2) months prior to the start of their third year of training
will receive a letter of non-renewal.

                                          ______________________________
                                          Renee Garrick, MD
                                          Chief Medical Officer

                                          ______________________
                                          Linda Glickman
                                          VP – Clinical and Academic Affairs

                                          ______________________
                                          Paul Woolf, MD
                                          Chairman –Graduate Medical Education

                                                                               Page 41
   Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 42 of 58

         WESTCHESTER MEDICAL CENTER
                Clinical and Academic Affairs: All Campus Locations

                                                    Manual
                                                    Code: MS-20A Page 1 of 7
SUBJECT: Physician Health and Impairment

EFFECTIVE:      May 2003             REVIEWED: Aug. 2015;           REVISED: Aug 2011,
                                     Jan. 2014; July 2011           Jan 2012, Dec. 2012

POLICY
It is the policy of Westchester Medical Center (WMC) to provide safe, effective, timely
and respectful medical care while fostering an environment which promotes physician
health. The hospital provides medical care and administers all programs consistent with
New York State Public Health and Education Laws, and the guidelines/requirements of
the Joint Commission and OSHA. The hospital and medical staff implements processes
to identify and manage matters of individual physician health, which is confidential and
separate from actions taken for disciplinary purposes. This policy should be used by all
employees and Medical and Dental Staff who wish to relay concerns about physicians
who may be suspected of suffering from an illness with the potential of leading to
impairment.

PURPOSE
The purpose of this policy is to implement a process that provides education about
physician health addresses prevention and facilitates confidential diagnosis, treatment and
rehabilitation for physicians who suffer from a potentially impairing condition. The
policy outlines the process to provide assistance to impaired physicians, and is separate
from the medical staff disciplinary function, with the ultimate goal of maintaining
optimal patient safety while adhering to any state or federally mandated reporting
requirements. The policy also focuses on a procedure for the investigation and evaluation
of a complaint or allegation concerning physician impairment.

SCOPE
All WMC employees and all credentialed staff

DEFINITIONS

Impaired Physician
“An impaired physician is one who is unable to practice medicine with reasonable skill
and safety to patients because of a physical or mental illness, including deterioration
through the aging process or loss of motor skill, or excessive use or abuse of drugs,
including alcohol" (American Medical Association).




                                            1

                                                                                     Page 42
          Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 43 of 58

                WESTCHESTER MEDICAL CENTER
                       Clinical and Academic Affairs: All Campus Locations

                                                    Manual Code: MS-20A

Possible Indications of Impairment:
   Unkempt appearance, poor hygiene
   Trembling, slurred speech
   Bloodshot or bleary eyes
   Complaints by patients and nurses
   Arguments, bizarre behavior
   Irritability, depression, mood swings
   Irresponsibility, poor memory, poor concentration
   Unexplained accidents or injuries to self
   Neglect of family, isolation from friends
   DWI arrest or DUI violations
   Financial and/or legal problems
   Difficult to contact; won’t answer phone or return calls
   Dwindling medical practice
   Missed appointments, unexplained absences
   Rounds at irregular times
   Loss of interest in professional activities, social or community affairs
   Neglect of patients, incomplete charting, or neglect of other medical staff duties
   Inappropriate treatment of dangerous orders
   Excessive prescription writing
   Unusually high doses or wastage noted in drug logs
   Noticeable dependency on alcohol or drugs to relieve stress
   Intoxicated at social events or odor of alcohol on breath while on duty

                                                             Reference: CPH-MSSNY

Disruptive Behavior

Disruptive behavior as per policy LD-18A


Committee for Physician Health (CPH)

CPH is a confidential, clinically based, non-disciplinary, advocacy program sponsored by MSSNY and
funded by physician re-licensure fees, for physicians, physician assistants and students with substance
abuse, psychiatric or cognitive disorders. Its goal is to medically treat participants and return them to
the healthy, safe and productive practice of medicine.




                                                    2

                                                                                             Page 43
         Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 44 of 58

               WESTCHESTER MEDICAL CENTER
                      Clinical and Academic Affairs: All Campus Locations

                                                    Manual Code: MS-20A


POLICY AUTHOR
President, Medical Staff 914-493-6008

RELATED POLICIES
HR-2 Impaired Employees
LD-18 Medical Staff Disruptive Behavior
P-18 Post-Offer Pre Employment Health Evaluation
E-12 Employees Annual Health Assessment

PROCEDURE

1. Initial and Annual Assessments

   In accordance with part 405.3 of the New York State Code, it is the policy of the hospital to require
   physicians to undergo initial pre-placement post offer and annual health evaluations. The purpose
   of these evaluations is to ensure that the members of the medical staff are "free from a health
   impairment which is of potential risk to patients or personnel. The examination shall be of
   sufficient scope to ensure that no person shall assume his/her duties unless she/he is free from a
   health impairment which is of potential risk to the patient or which might interfere with the
   performance of his/her duties including the habituation or addiction to depressants, stimulants,
   narcotics, alcohol or other drugs or substances which may alter the individual's behavior" (NYS
   Title 10 Health, 405.3).

2. Urine Drug Screen

   It is the policy of the hospital to screen for the use of illegal controlled substances by new
   hired/appointed physicians at the time of their pre-placement assessments. Illegal substances are
   listed in various Federal, State and local laws. These include but are not limited to marijuana,
   hashish, heroin; hallucinogens like PCP (angel dust), LSD and cocaine. Urine drug screen is done
   by the Occupational Health Center in accordance with the existing policy and procedures of the
   Human Resources Department.

3. Education of the Medical Staff

   Education of medical staff and other organizational staff concerning physician impairment
   recognition and the existence of this policy are essential to implementation. Upon initial
   appointment and at periodic intervals thereafter, physicians will be oriented to recognize indicators
   of impairment and how to confidentially report this information. The educational programs are




                                                   3

                                                                                            Page 44
           Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 45 of 58

               WESTCHESTER MEDICAL CENTER
                      Clinical and Academic Affairs: All Campus Locations

                                                    Manual Code: MS-20A

   intended to inform the medical community about physician health and stress as well as the
   recognition and identification of disorders which may lead to impairment.

   Educational programs will be offered through:

   A. Academic Health Professionals Insurance Association. The program, entitled “Impaired
      Physician Risk Management Course,” consists of video case studies as it relates to physician
      impairment and provides guidelines for appropriate resolution.

   B. The Committee for Physicians Health (CPH) of the Medical Society of the State of New York
      (MSSNY). The objectives of the education program include:

      1)   have an increased awareness of the hospital policy and its confidential nature.
      2)   be able to list physician risk factors for impairment and reasons for seeking help.
      3)   be able to list and recognize signs and symptoms of impairment among physicians.
      4)   be able to understand the various types of programs available to impaired physicians.
      5)   be able to understand CPH program and its components.
      6)   be able to understand and explain laws concerning professional conduct in NYS.

4. Physicians Suspected of Impairment

   A. Report and Investigation

      If any employee or medical staff member of the hospital has a reasonable suspicion that a
      physician appointed to the medical staff is impaired, the following steps should be taken:

      1) An employee or medical staff member who suspects the physician of being impaired must
         file a written report with his/her supervisor or directly to the President of the Medical Staff,
         Chief Nurse Executive ( CNE), Executive Medical Director ( EMD), or CEO. The written
         report should include a description of the incident(s) that led to the belief that the physician
         might be impaired. The individual making the report does not need to have proof of
         impairment, but should state the facts that led to the suspicion.

      2) The report should be forwarded to the President of the Medical Staff. If there is sufficient
         information to warrant an investigation, a Physician Wellness subcommittee selected by the
         President of the Medical Staff will conduct an investigation, which must be fair and
         equitable. The Clinical Director responsible for this medical staff member will be apprised
         of the alleged incident and that an investigation is forthcoming.




                                                   4

                                                                                             Page 45
     Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 46 of 58

           WESTCHESTER MEDICAL CENTER
                  Clinical and Academic Affairs: All Campus Locations

                                               Manual Code: MS-20A

   3) The subcommittee may require the physician to undergo additional tests or assessments to
      help arrive at a decision and/or recommendations. A physician's failure to cooperate in this
      matter as determined by the subcommittee may lead to his/her suspension of clinical
      privileges and hospital appointment.

   4) The subcommittee shall submit a report of its findings to the Executive Medical Director,
      the President of Medical Staff, and the President & CEO, and shall inform the Medical
      Executive Committee of such a referral.

   5) If the investigation produces sufficient evidence that the physician has been impaired, the
      Executive Medical Director or the President of the Medical Staff will personally meet with
      the physician. The findings of the investigation will be disclosed to the physician. The
      physician will not be told about the specific incidents contained in the report, or about the
      individual who filed the report.

   6) Depending upon the nature and the severity of the impairment, the hospital has the
      following options:
      a) Immediately suspend the physician's privileges in the hospital until rehabilitation has
          been successfully completed, if the physician does not agree to discontinue practice
          voluntarily.
      b) Impose appropriate restrictions on the physician's practice.
      c) Require the physician to undertake a rehabilitation program as a condition of
          employment and/or clinical privileges.

   7) The EMD or President of the Medical Staff will inform the individual who filed the report
      that follow up action has been taken.

B. Referral, Rehabilitation and Monitoring

   1) The hospital will utilize the Committee for Physician Health (CPH) of MSSNY as the
      primary mechanism for dealing with impaired physicians. The impaired physician may
      select another program provided that it is acceptable to the hospital. The impaired
      physician will be offered the opportunity to self refer to the appropriate program.

   2) Physicians requiring time off for treatment and rehabilitation will be encouraged to request
      a leave of absence.

   3) CPH will coordinate appropriate treatment and notify the EMD or the President of the
      Medical Staff when CPH feels the physician is appropriate to return to work with
      monitoring in place. The hospital will work with CPH to facilitate the physician's return to




                                               5

                                                                                        Page 46
         Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 47 of 58

               WESTCHESTER MEDICAL CENTER
                      Clinical and Academic Affairs: All Campus Locations

                                                  Manual Code: MS-20A

          work. However, physicians determined incapable of safely performing clinical duties or
          who fail to complete the required rehabilitation program should be referred to the EMD or
          the President of the Medical Staff for action consistent with the Public Health Law and
          Medical Staff Bylaws.

   C. External Reporting

       The Office of Professional Medical Conduct (OPMC) will be contacted when the investigation
       reasonably shows that a physician is guilty of professional misconduct as defined by New York
       State Education Law. If the hospital is unable to determine whether the physician is guilty or
       not guilty of professional misconduct, a written request for advice may be made to the OPMC.
       The name of the physician will not be revealed when such advice is requested.

5. Confidentiality

   All physicians' records and reports are confidential and will be maintained separately from
   Physician QA and other disciplinary files. The President of the Medical Staff, the EMD, or the
   subcommittee (acting on behalf of these individuals) will review physician health assessments.

REFERENCES

Model Medical Staff Policy on Physician Health and Impairment (MSSNY)
OPMC Publication - Dispelling Physician Misconduct Reporting Myths
New York State Education Law 6530.7 and 6530.8
Public Health Law 230.11 and article 2803-e concerning reporting requirements.
NIAHO Accreditation Requirements & Interpretive Guidance MS.14
Joint Commission Medical Staff Standard MS.11.01.01




                                                 6

                                                                                         Page 47
             Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 48 of 58
Attachment M
WESTCHESTER COUNTY HEALTH CARE CORPORATION
Resident Agreement CREDENTIALING REQUIREMENTS


Please Note:
The following items will be required before you are employed/appointed by WMC. Although you may have
provided information to the training program based on ERAS or another application service, original, notarized
and/or verfied documents will have to be submitted at least two months prior to the
start of your training.


______   Pre-employment Physical (to be scheduled through WMC – Occupational Health Center) and Criminal Background
         Check(Completed by HR for WMC Employed Residents)


______    Delineation of Clinical Privileges


          Complete current NYMC/WMC Application                 including original photograph


          Professional School Performance Evaluation from School Dean (Medical, Dental, Osteopathic)


         Two (2) professional letters of recommendation from clinicians dated within 12 months prior to the start of training at
          WMC.


______   Verification of all Years of Post Graduate Training subsequent to Professional School Graduation from the Program
         Director of each program in U.S.


         Final Official Professional School Transcript (Medical, Dental, Osteopathic) Must state Degree Conferred (original with
          seal with and translation if needed)


______   NYS License or Limited Permit #                       (Required for all fellows in non-accredited programs )


______   Copy of Government issued identification (Passport, Driver’s License)


______   NPI number


Y / N    US Citizen? If not a citizen, provide appropriate work authorization / visa documentation.


______   Completion of Required WMC on-line curricula(Including but not limited to Patient Safety, Quality Improvement,
         Corporate Compliance, Cultural Diversity, Infection Control Practices and Protocols, Child Abuse Recognition)

         ECFMG CERTIFICATE Valid Indefinitely




                                                                                                              Page 48
ATTACHMENT NCase 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 49 of 58

                     WESTCHESTER MEDICAL CENTER
                 Policy & Procedure(s): Employee Health Services
                                                       Manual Code: EMP-HLTH-002A                        Page 1 of 6
                                                       (formerly HR-10A)
     SUBJECT: Urine Drug Screening and Testing
     EFFECTIVE: 8/2001                                      __ REVIEWED OR _X_ REVISED date: 7/2016
     Applicable Campus:                                     Patient population:
          _X__ Poughkeepsie                                  ___ Neonate                 ___ Pediatric
          _X__ Valhalla
                                                             ___ Adult                   _X__ Not applicable

     NOTE: The e-version of this document is the latest and the only acceptable one. If you have a paper version of it, you are responsible
     to ensure it is identical to the e-version. Printed material is considered to be uncontrolled documentation.




          POLICY
          Westchester Medical Center (WMC) provides urine drug screening and testing at the
          Occupational Health Center (OHC) and Employee Health Services (EHS) for all new applicants.
          Pre-employment drug testing procedures comply with applicable federal, state, and local laws.

          PURPOSE
          (a) To ensure that applicants are drug-free when hired and (b) to establish proper procedures
          for urine drug screening, including forms, chain of custody, collection and handling of
          specimens, and the reporting of results.

          SCOPE
          All new applicants for work at WMC, members of the medical staff, allied entities, house staff,
          contracted personnel, volunteers, non-medical interns and other individuals who seek to work
          or train at WMC.

          DEFINITIONS
                Medical Review Officer (MRO) – works for Occupational Health and ensures that the
                results from the drug screen are verified and communicated.
                2 Split Specimen – one specimen collected into 2 separate vials. One vial is tested right
                away and the second vial can be tested if it is determined that the first vial is positive
                and the employee wants the split specimen tested.
                10 Split panel urine test – is a drug test method that screens for 10 drugs
                         o    Amphetamines
                         o    Barbiturates
                         o    Benzodiazepines
                         o    Cocaine Metabolites
                         o    Marijuana Metabolites
                         o    Methadone
                         o    Methaqualone
                         o    Opiates
                         o    Phencyclidine
                         o    Propoxyphene

          PROCEDURE
                                                                                                                                Page 49
         Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 50 of 58

           WESTCHESTER MEDICAL CENTER
      Policy & Procedure(s): Employee Health Services
                                            Manual Code: EMP-HLTH-002A                        Page 2 of 6
                                            (formerly HR-10A)
SUBJECT: Urine Drug Screening and Testing
NOTE: The e-version of this document is the latest and the only acceptable one. If you have a paper version of it, you
are responsible to ensure it is identical to the e-version. Printed material is considered to be uncontrolled
documentation.




    1. After WMC or affiliated employer is extended a conditional offer of employment or
       training, the applicant will need to complete the following documents to comply with
       pre-employment drug testing procedures. Documents include:
           a. One urine specimen that is split into two vials and collected at OHC/EHS or
               another designated facility approved by OHC/EHS prior to Employment or
               training start date.
           b. Signed consent form for drug testing indicating that he/she is aware they are
               being tested for a 10 panel and can have a split specimen retested if the first test
               is positive and understands that he/she will be billed for the split specimen test.
               The split specimen is a sample collected from the original specimen. The consent
               also authorizes the release of test results to Medical Review Officer or physician
               designated by WMC.
           c. Signed Forensic Drug Testing Custody and Control form which includes signature
               for chain of custody.
           d. Once the Chain of Custody Form is completed and the specimen obtained and
               sealed, the collector gives the donor copy to the applicant. The Medical Review
               Officer (MRO) copy is placed in the designated folder with the consent and
               reporting form.
           e. The sealed specimen is placed in the contracted laboratory specimen box and
               locked.
           f. The specimen is picked up by a courier from the contracted laboratory.
           g. The MRO communicates, in a confidential manner, the results on a secure fax
               and contacts the individual in case of a positive test result. If the MRO is unable
               to contact the individual, the MRO will try at least three times and document the
               attempted contacts.
           h. If the individual is not reachable or has not responded within 24 hours, the
               designated employer representative (DER) should be contacted, who will further
               attempt to contact the individual.
           i. If the designated employer representative contacts the individual, but the
               individual does not contact the MRO (for Department of Transportation exams,
               within 72 hours), or neither the hiring office nor MRO has contact with the
               individual after a reasonable time (for DOT exams, 10 days), the MRO reports the
               results to the employer.
           j. For positive test results, individual is offered split specimen testing after a
               written agreement for same, which is paid for by the requesting individual.
           k. The results are faxed to the designated employer representative’s secure fax.
    2. All pre-employment/pre-training applicants listed in the scope must undergo the drug
       test with a negative test result before they start employment or training.
                                                                                                                     Page 50
         Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 51 of 58

           WESTCHESTER MEDICAL CENTER
      Policy & Procedure(s): Employee Health Services
                                                                 EMP-HLTH-002A                Page 3 of 6
                                                           -10A)
SUBJECT: Urine Drug Screening and Testing
NOTE: The e-version of this document is the latest and the only acceptable one. If you have a paper version of it, you
are responsible to ensure it is identical to the e-version. Printed material is considered to be uncontrolled
documentation.


    3. All pre-employment/pre-training applicants listed in the scope with the exception of
       volunteers and non-medical interns must retake and pass the drug test if he/she is
       rehired after leaving employment/training at WMC.
    4. All negative drug tests for volunteers and non-medical interns are good for two years. If
       a volunteer/intern decides to leave WMC for any reason and return within 2 years,
       he/she will not need to retake the drug test within two year period.
    5. WMC will not extend offers for training or initiate new hire processing until the
       applicant has completed the drug test with satisfactory results approved by Medical
       Review Officer and after a consulting with the DER.
    6. If applicant is under the age of 18, the signature of a parent or legal guardian must be
       obtained to complete drug-testing.

Administration of the Urine Drug Test

All applicants offered a conditional offer of employment are encouraged to complete their
drug-test at OHC/EHS. If an individual cannot come to OHC/EHS for drug-testing, he/she must
gain approval from the Director of OHC/EHS to complete the drug-test at a designated
diagnostic facility that is approved by OHC/EHS and the appointment must be made by
OHC/EHS. Individuals who are approved to complete the drug test outside of OHC/EHS must
follow the instructions that will be mailed to them which includes, but not limited to:
    1. Find a nearby approved Urine testing site
    2. Inform OHC/EHS when you have chosen a site and call or email OHC/EHS
    3. Provide OHC/EHS general days and times you are available to complete the test
    4. On day of your appointment with the laboratory, bring the requisition and photo ID to
        the site
    5. OHC/EHS will receive the test result within a few days and communicate the results to
            a. The applicant
            b. Human Resources

Private Employers/Contracted services:

         Contracted personnel are required to be screened, but may obtain such screening either
         at OHC/EHS or through their own employer pursuant to its human resources policy.
         The OHC/EHS may contract with private employers to perform their urine drug screens.
         A copy is requested of the Employer’s Drug Screen Policy for the MRO’s review.
         Once approved by the MRO and the contract is signed by both parties, urine
         drug screens may then be processed.
         The employer makes the appointment for the individual to be tested.
         The OHC bills the employer directly for this service.
                                                                                                                     Page 51
         Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 52 of 58

           WESTCHESTER MEDICAL CENTER
      Policy & Procedure(s): Employee Health Services
                                            Manual Code: EMP-HLTH-002A                        Page 4 of 6
                                            (formerly HR-10A)
SUBJECT: Urine Drug Screening and Testing
NOTE: The e-version of this document is the latest and the only acceptable one. If you have a paper version of it, you
are responsible to ensure it is identical to the e-version. Printed material is considered to be uncontrolled
documentation.


         The OHC follows standard procedures for drug screenings.
         The MRO faxes results to the employer’s secure fax. For positive test results, the MRO
         handles the case as per the above MRO guidelines for WMC staff.


Refusal to Submit a Drug Test

         Although an applicant has the right to refuse to submit a pre-employment drug test,
         WMC will not consider an individual who refuses.

         WMC will consider the following conduct by an applicant as a refusal to submit a drug
         test:
             o Refusing or failing to appear for a drug test within a specified time, as
               determined by WMC, after being directed to do so.
             o Failing to remain at the testing site until the testing process is complete.
             o Failing to provide a urine specimen for collection.
             o Failure to provide a sufficient amount of urine when directed, without an
               adequate medical explanation including shy Bladder
             o Failing or declining to take a second drug test that WMC/MHRH or collector
               requires to be taken.
             o Failing to undergo a medical examination or evaluation, as directed by the MRO
               as part of the verification process including evaluation for shy Bladder
             o Modifying or substituting a urine sample, or attempting to do so
             o Failing to cooperate with any part of the testing process such as delaying the
               collection, testing or verification process or otherwise engaging in conduct that
               obstructs or manipulates, or attempts to do so
             o In case of inability to produce urine because of medical reasons, prospective
               employee may be offered blood drug testing

Test Results

    1. Negative Test Results: OHC/EHS will be informed by the certified laboratory of negative
       test results within a few days and the MRO will make the final decision to provide
       clearance for the prospective applicant. Employee using valid legally prescribed
       medication will be verified as testing negative.

    2. Positive Test Results: When an applicant tests positive for drugs, the certified
       laboratory will retest the original specimen with a signed consent form.

                                                                                                                     Page 52
         Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 53 of 58

           WESTCHESTER MEDICAL CENTER
      Policy & Procedure(s): Employee Health Services
                                            Manual Code: EMP-HLTH-002A                        Page 5 of 6
                                            (formerly HR-10A)
SUBJECT: Urine Drug Screening and Testing
NOTE: The e-version of this document is the latest and the only acceptable one. If you have a paper version of it, you
are responsible to ensure it is identical to the e-version. Printed material is considered to be uncontrolled
documentation.


              a. The MRO will then contact the applicant directly to review positive test results.
                 The MRO or designated person will contact HR and notify them of the results.

    3. Negative Dilute. In a case where the test result is reported as negative but diluted, the
       applicant might be required to complete a second test if the MRO deems it is necessary
       for employment.


Impaired Employees

It is the policy of WMC to safeguard our patients, employees, and visitors from personnel who
are impaired. All clinical staff, WMC employees, and contract personnel who are unable to
perform the essential duties of their job in a safe, secure, productive and effective manner
without presenting a safety hazard to themselves, patients, other employees or to the public
may be tested if there is a reasonable suspicion to believe that it may be discovered that the
employee is impaired while on the job.

Reasonable suspicion of employee impairment is based on objective facts, questioning of
employee with union representation (unless representation is declined by employee in writing)
will take place and may include Labor Relations, Department Manager/Supervisor, and VP of
area. Off hours assessment/evaluation will be done by Supervisor on site.



APPROVALS – will be handled electronically


ARCHIVAL HISTORY

Reviewed:            6/2016, 1/2012, 10/2010
Revised:




                                                                                                                     Page 53
ATTACHMENT NCase 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 54 of 58
                        WESTCHESTER MEDICAL CENTER
                   Policy & Procedure(s): Employee Health Services
                                                         Manual Code: EMP-HLTH-006A                        Page 1 of 3
                                                         (formerly HR-9A)
   SUBJECT: Annual Health Assessment and Clearance
   EFFECTIVE: 5/2012                                          __ REVIEWED OR _X_ REVISED date: 8/2016
   Applicable Campus:                                         Patient population:
        _X__ Poughkeepsie                                      ___ Neonate                 ___ Pediatric
        _X__ Valhalla
                                                               ___ Adult                   _X__ Not applicable

   NOTE: The e-version of this document is the latest and the only acceptable one. If you have a paper version of it, you are responsible to
   ensure it is identical to the e-version. Printed material is considered to be uncontrolled documentation.


            POLICY
            All employees of Westchester Medical Center (WMC) are medically fit to perform their duties
            as needed. It is every employee’s responsibility to complete their Annual Health Assessment
            each year in the month they were born.

            PURPOSE
            To ensure all WMC employees complete their health assessment annually to comply with the
            New York State Department of Health and Safety regulations.

            SCOPE
            Westchester Medical Center employees, volunteers, and house staff, members of the medical
            and allied health staff, and contracted personnel working and/or providing services on hospital
            campus.

            DEFINITIONS
            Tuberculin Skin Test: A protein extracted from Mycobacterium Tuberculosis that is used in a
            skin test to determine if a person has been exposed to tuberculosis.

            N-95 Respirator: A respiratory protective device designed to achieve a very close facial fit and
            filtration of airborne particles.

            PROCEDURE

            Occupational Health Center (OHC)/Employee Health Services (EHS)
                  All Employees must complete their Annual Health Assessment in the month they were
                  born.
                  All Employees who are delinquent and missed their annual health assessment on the
                  month they were born must come to OHC/EHS immediately to complete their annual
                  health assessment and again on their birth month to remain in good standing.
                  All Employees must call Occupational Health Center (OHC), Employee Health Services
                  (EHS) to schedule an appointment.
                  All Employees must inform supervisor/or manager of the appointment and ensure
                  enough coverage during this period.
                  All Employees must report to OHC/EHS to complete their Annual Health Assessment
                  during normal business hour
                                                                                                                                  Page 54
         Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 55 of 58
           WESTCHESTER MEDICAL CENTER
      Policy & Procedure(s): Employee Health Services
                                            Manual Code: EMP-HLTH-006A                        Page 2 of 3
                                            (formerly HR-9A)
SUBJECT: Annual Health Assessment and Clearance
NOTE: The e-version of this document is the latest and the only acceptable one. If you have a paper version of it, you
are responsible to ensure it is identical to the e-version. Printed material is considered to be uncontrolled
documentation.


         Tuberculin skin tests (TST) will be interpreted by OHC/EHS clinician or designated (TST)
         reader on the units/departments within 48-72hrs

Steps for returning House Staff and prospective House staff at WMC
Returning House Staff
       House Staff must complete their Annual Health Assessment in April of every year.
       House Staff who are delinquent and missed their annual health assessment in April must
       go to OHC/EHS immediately to complete their annual health assessment to be in good
       standing.
       House Staff must call Occupational Health Center (OHC), Employee Health Services (EHS)
       to schedule an appointment.
       House Staff must inform supervisor/or manager of the appointment and ensure enough
       coverage during this period.
       House Staff must report to OHC/EHS to complete their Annual Health Assessment
       during normal business hours
       Tuberculin skin tests (TST) will be interpreted by OHC/EHS clinician or designated (TST)
       reader on the units/departments within 48-72hrs

Every year, employees, volunteers, contracted personnel working on hospital campus, and
House Staff must complete their annual Health Assessment in the procedure outlined in this
policy. This rule also applies to new hires.

Any obstacles to meeting this obligation must be communicated by the employee to their
supervisor as soon as possible, and in no event later than the last week of their birth month.

While WMC has a practice of reminding employees of their annual Health Assessment
obligation, the obligation exists whether or not a reminder is sent. Neither WMC failure to
send nor an employee’s failure to receive a reminder of this yearly obligation relieves the
employee of their obligation.

Employees who fail to complete their annual Health Assessment within their birth month at
OHC/EHS are subject to disciplinary action up to and including termination. Non-compliant
employees shall be immediately sent to OHC/EHS and then sent off-duty until cleared by the
Occupational Health Center/Employee Health Services to return to work. Such absences are
unauthorized and either leave balances will be debited or such time will be unpaid as
appropriate.




                                                                                                                     Page 55
       Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 56 of 58




Attachment P – Effect of Leaves of Absence on Board Eligibility

WESTCHESTER COUNTY HEALTH CARE CORPORATION
Resident Contract


Residents shall be entitled to reasonable leaves of absence upon demonstrated need if approved
by the Program Director and in compliance with relevant Hospital policies.

Residents understand and agree that, depending on the duration of a leave of absence and of
other missed training time, they may be required to repeat certain rotations; may be required to
complete a year and/or may be held back from advancing to the next PGY level; and may be
required to extend their training beyond the normal completion date. The Program Director will
make the determination of the required rotations, clinical experiences, and period of training
necessary to make-up for leaves of absence. The Program Director will be guided by the overall
requirements of the ACGME and the program-specific requirements of the relevant RRC, and
the board eligibility requirements of the relevant American Board of Medical Specialties. The
Program Director may exercise discretion to the extent that it is permitted by the ACGME and
the ABMS requirements.

Residents should also be aware of these same program completion and board eligibility
requirements and should consult the relevant portions of the websites of the ACGME.org and the
ABMS.org for the most current information.




                                                                                       Page 56
Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 57 of 58




                                                               Page 57
Case 1:19-cv-08324-DLC Document 1-11 Filed 09/06/19 Page 58 of 58




                                                               Page 58
